Citation Nr: 1107075	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  05-13 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, 
to include as secondary to tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected Type II diabetes 
mellitus.

5.  Entitlement to service connection for cardiovascular disease, 
to include as secondary to service-connected Type II diabetes 
mellitus.

6.  Entitlement to service connection for a back disorder.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1970, 
including two tours of duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

Although the Veteran filed a claim for service connection for 
PTSD, the Board has recharacterized the issue to whether service 
connection is warranted for an acquired psychiatric disorder, to 
include PTSD, as noted on the title page of this decision. See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

In connection with this appeal, the Veteran testified at a 
personal hearing before a Decision Review Officer at the RO in 
October 2005; a transcript of the hearing is associated with the 
claims file.

The issues of entitlement to service connection for bilateral 
hearing loss; an acquired psychiatric disorder, to include PTSD; 
hypertension; cardiovascular disease; and a back disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

Competent medical evidence establishes that the Veteran's 
tinnitus is as likely as not due to in-service noise exposure.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 
38 C.F.R. § 3.303(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, in this decision, the Board awards 
service connection for tinnitus, which represents a complete 
grant of the benefits sought on appeal, and, therefore, no 
discussion of VA's duty to notify or assist is necessary.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has tinnitus that is related to his 
noise exposure during service.  The service treatment records do 
not contain evidence that the Veteran described ringing in his 
ears at any time during service.  The first mention of tinnitus 
is the Veteran's claim.  He also reported at his October 2005 DRO 
hearing that he experienced ringing in his ears during service, 
which has continued ever since, and that he simply did not seek 
treatment for it.

In January 2009, the Veteran reported to the VA examiner that he 
currently has constant ringing in both ears, which "first began 
while in Vietnam" and which has gotten worse in recent years.  
The examiner noted the Veteran's in-service noise exposure and  
opined that the Veteran's tinnitus "is at least as likely as not 
due to noise exposure in the military."

Thus, the evidence of record, when examined as a whole, shows 
that the Veteran, as evidenced by his competent lay testimony, 
initially experienced symptoms of tinnitus during his time in 
Vietnam.  He has also had the symptoms constantly ever since.  
The Board notes that the Veteran is competent to report his own 
lay observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  Therefore, the Board finds that the Veteran 
provided sufficient lay evidence of continuous symptoms of 
tinnitus both during and since service.  Also, the VA examiner 
opined that the Veteran's tinnitus as likely as not initially 
manifested during service.  Therefore, the Board finds that 
service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

Relevant to the remaining issues on appeal, the Board finds that 
a remand is necessary to ensure that due process is followed and 
that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that a remand is necessary in order to obtain 
outstanding treatment records and addendum opinions to January 
2009 VA examinations.  

Specifically, the record reflects that the Veteran currently 
receives treatment for his claimed disorders at the Jackson, 
Mississippi, VA Medical Center.  The most recent treatment 
records contained in the claims file are dated in December 2005.  
Additionally, pertinent to the Veteran's acquired psychiatric 
disorder, his service treatment records reflect that he was sent 
for a psychiatric evaluation in February 1970.  However, such 
evaluation is not contained in his service treatment records.  
The Board notes that mental health treatment records are often 
kept separate from general service treatment records.  Under 
38 C.F.R. § 3.159(c)(2), obtaining such federally controlled 
records are within VA's duty to assist the Veteran.  
Additionally, pertinent to the Veteran's back disorder, he 
reported that he had two work-related injuries in 1986 and 1988 
or 1989, which were covered by Worker's Compensation.  Likewise, 
he reported at his October 2005 DRO hearing that he received 
additional private treatment for his back, although he indicated 
that he was unsure whether the records were available.  
Additionally, the Board notes that the January 2006 supplemental 
statement of the case noted that the Veteran was in receipt of 
Social Security Administration (SSA) disability benefits due, in 
part, to his back disorder.  Upon a full review of the record, it 
appears that such statement was made in error as there is no 
indication that the Veteran is in receipt of SSA disability 
benefits.  However, as the case is being remanded, the Veteran 
should be requested to specifically indicate if he is, in fact, 
in receipt of SSA disability benefits.  Moreover, as relevant to 
all claims on appeal, the Veteran should be requested to identify 
any additional outstanding records and all identified records, to 
include those from the Jackson VA Medical Center dated from 
December 2005 to the present, clinical psychiatric records from 
the Veteran's military service, Worker's Compensation records, 
and SSA records, should be obtained for consideration in his 
appeal.

After obtaining all outstanding records, the Veteran's claims 
file should be returned to the examiners who conducted the 
January 2009 VA examinations relevant to the Veteran's bilateral 
hearing loss, hypertension and cardiovascular disease, back 
disorder, and acquired psychiatric disorders for addendum 
opinions. 

Pertinent to the Veteran's claim of entitlement to service 
connection for bilateral hearing loss, the Board acknowledges his 
in-service noise exposure.  Therefore, he was afforded a VA 
examination in January 2009 in order to determine whether he had 
a current bilateral hearing loss that was etiologically related 
to his in-service noise exposure.  At such time, the examiner 
diagnosed mild to moderate sensorineural hearing loss in the 
right ear and mild to moderately severe sensorineural hearing 
loss in the left ear.  Additionally, the audiogram revealed a 
hearing impairment under VA regulations.  Regarding the etiology 
of such disorder, the examiner noted that the Veteran's claims 
file was reviewed, but there were no service treatment records 
and no audiological evaluations.  As such, she stated that the 
question of onset of hearing loss to service cannot be answered 
without resorting to mere speculation.  The Board notes, however, 
that the Veteran's service treatment records are, in fact, 
contained in the claims file.  Moreover, the examiner did not 
offer an opinion regarding whether the Veteran's bilateral 
hearing loss is related to his in-service noise exposure.  As 
such, a remand is necessary in order to obtain an addendum 
opinion.  Additionally, as service connection has now been 
awarded for tinnitus, the Board further finds that an opinion 
regarding whether such disorder has caused or aggravated his 
bilateral hearing loss is necessary.  In this regard, the Board 
is required to consider all theories of entitlement raised in the 
record, either by the claimant or in the medical evidence.  
Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008); Szemraj 
v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Additionally, 
while on remand, the Veteran should be provided proper VCAA 
notice as to the secondary aspect of his bilateral hearing loss 
claim.

Pertinent to the Veteran's claims of entitlement to service 
connection for hypertension and cardiovascular disease, which he 
has alleged are secondary to his service-connected diabetes 
mellitus type II, the Board finds that a remand is necessary in 
order to obtain an addendum opinion to the January 2009 VA 
examination.  In this regard, after reviewing the claims file and 
conducting an examination, the January 2009 VA examiner opined 
that the Veteran had essential hypertension that is unrelated to 
his diabetes mellitus.  He noted that the Veteran had 
hypertension at the time of onset of diabetes mellitus.  
Additionally, the examiner determined that the Veteran's only 
diagnosed cardiovascular disease, paroxysmal atrial fibrillation, 
had been present intermittently for 16 years, prior to the 
diagnosis of diabetes mellitus, and was not felt to be related.  
The examiner further noted that there was no relationship of the 
atrial fibrillation to the hypertension.  He also opined that 
there was no evidence that the Veteran's hypertension or 
paroxysmal atrial fibrillation were aggravated by his service-
connected diabetes mellitus.

However, in offering his opinion, the January 2009 VA examiner 
did not take into account the two private opinions of record 
which relate the Veteran's hypertension and cardiovascular 
disease to his service-connected diabetes mellitus.  
Specifically, in April 2003, Dr. JMF opined that the Veteran's 
hypertensive cardiovascular disease is as likely as not a 
consequence of his diabetes mellitus.  He further stated that 
diabetes has untoward consequences on many organ systems and 
their processes.  Also, in August 2004, Dr. JCB, suggested that 
the Veteran's diabetes went undiagnosed for approximately five 
years and opined that it is highly probable that his previous 
undiagnosed condition of diabetes mellitus has caused his 
cardiovascular disease.  He further indicated that such, without 
a doubt, can lead to his current problem with hypertension.  Dr. 
JCB also stated that it was well documented the role that 
unrecognized and uncontrolled diabetes can do to the vascular 
system.  Moreover, while the January 2009 VA examiner appeared to 
suggest that the Veteran's hypertension and cardiovascular 
disease were not caused by his diabetes mellitus as such 
disorders predated the onset of diabetes mellitus, he did not 
offer a rationale as to why he opined that such disorders were 
not aggravated by diabetes mellitus.  Therefore, the Board finds 
that a remand to obtain an addendum opinion that addresses the 
private opinions and provides an adequate rationale is necessary.

As relevant to the Veteran's back disorder, his service treatment 
records reflect complaints and treatment for back problems on 
numerous occasions.  Additionally, he has a current diagnosis of 
post-operative lumbar laminectomy and diskectomy of L4-5.  
Therefore, he was afforded a VA examination in January 2009 in 
order to determine whether his current back disorder is 
etiologically related to service.  At such time, the examiner 
reviewed the claims file, interviewed the Veteran, and conducted 
a physical examination, and then opined that it was not as likely 
as not that the Veteran's present back condition had its onset in 
or is related to service.  However, he further stated that he was 
unable to tie any of the Veteran's complaints since 1978 to any 
incident or occurred in the service as such would be resorting to 
mere speculation.  As such, he did not adequately explain the 
rationale for his opinion.  Moreover, in August 1979, Dr. HFH 
submitted a statement in which he indicated that he reviewed 
copies of the Veteran's service treatment records and noted that 
the Veteran was treated on numerous occasions for low back pain 
with frequent recurrences.  He reported that he had treated the 
Veteran on two occasions for his back problem and that he was 
hospitalized in June 1978 with final diagnoses of resolved 
lumbosacral strain and possible resolved protrusion of L4 disc on 
the left.  Dr. HFH opined that the Veteran's most recent injury 
could well have been an aggravation of the prior back problems.  
However, the January 2009 VA examiner did not address Dr. HFH's 
opinion.  Therefore, the Board finds that an addendum opinion is 
necessary to decide the Veteran's claim.  

With respect to the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, the Board notes 
that the January 2009 VA examiner reported that he was service-
connected for a mood disorder, evaluated as 10 percent disabling; 
however, there is no indication in the claims file that service 
connection for such disorder has been granted.  Moreover, the 
examiner did not discuss the Veteran's in-service psychiatric 
evaluation and resulting diagnosis of situational reaction, 
depressive, acute, in December 1969.  Therefore, after the 
receipt of any additional treatment records, to include clinical 
psychiatric records from the Veteran's period of active duty, the 
claims file should be returned to the January 2009 VA examiner 
for an addendum opinion regarding the etiology of the Veteran's 
acquired psychiatric disorder.  Additionally, while on remand, 
the Veteran should be afforded proper VCAA notice as to his 
expanded claim of entitlement to service connection for an 
acquired psychiatric disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice regarding the evidence and 
information necessary to substantiate his 
claims of entitlement to service connection 
for bilateral hearing loss as secondary to 
his service-connected tinnitus and 
entitlement to service connection for an 
acquired psychiatric disorder.

2.  Request that the Veteran indicate whether 
he is in receipt of SSA disability benefits.  
If so, any determination pertinent to the 
Veteran's claim for SSA benefits, as well as 
any medical records relied upon concerning 
that claim, should be obtained from SSA and 
associated with the claims file.  All 
reasonable attempts should be made to obtain 
any identified records.  If any records 
cannot be obtained after reasonable efforts 
have been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records would 
be futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  Obtain any service mental health 
treatment records folder, which may be stored 
separate from the general service treatment 
records, and which may show the psychiatric 
and/or psychological evaluations referenced 
in the February 1970 service treatment record 
from any appropriate source, to include the 
National Personnel Records Center.  All 
reasonable attempts should be made to obtain 
any identified records.  If any records 
cannot be obtained after reasonable efforts 
have been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records would 
be futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  Request that the Veteran identify any 
outstanding treatment records relevant to his 
claimed disorders.  After securing any 
necessary authorization from him, obtain all 
identified treatment records, to include 
those from any private treatment provider, 
Worker's Compensation, and the Jackson VA 
Medical Center dated from December 2005 to 
the present.  All reasonable attempts should 
be made to obtain any identified records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do not 
exist or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

5.  After all outstanding records have been 
associated with the claims file, return the 
claims file to the VA examiner who conducted 
the January 2009 audiologic examination.  If 
the January 2009 examiner is not available or 
cannot offer the requested opinion without 
examining the Veteran, the Veteran should be 
scheduled for an appropriate VA examination 
so as to address the following inquiries.  
After a review of the record, to include all 
medical records and lay statements contained 
therein as well as the Veteran's service 
treatment records, the examiner should offer 
an opinion regarding the following:

(A)  Is it at least as likely as not that 
the Veteran's bilateral hearing loss is 
related to his military service, to 
include his in-service noise exposure?

(B)  Is it at least as likely as not that 
the Veteran's bilateral hearing loss was 
caused or aggravated by his service-
connected tinnitus?

All opinions expressed should be 
accompanied by supporting rationale.  

6.  After all outstanding records have been 
associated with the claims file, return the 
claims file to the VA examiner who conducted 
the January 2009 hypertension and heart 
disease examination.  If the January 2009 
examiner is not available or cannot offer the 
requested opinion without examining the 
Veteran, the Veteran should be scheduled for 
an appropriate VA examination so as to 
address the following inquiries.  After a 
review of the record, to include all medical 
records and lay statements contained therein 
as well as the opinions offered by Drs. 
JMF and JCB, the examiner should offer an 
opinion regarding the following:
 
(A)  Is it at least as likely as not that 
the Veteran's hypertension was caused or 
aggravated by his service-connected 
diabetes mellitus?

(B)  Is it at least as likely as not that 
the Veteran's cardiovascular disease, 
diagnosed as paroxysmal atrial 
fibrillation, was caused or aggravated by 
his service-connected diabetes mellitus?

All opinions expressed should be 
accompanied by supporting rationale.  

7.  After all outstanding records have been 
associated with the claims file, return the 
claims file to the VA examiner who conducted 
the January 2009 spine examination.  If the 
January 2009 examiner is not available or 
cannot offer the requested opinion without 
examining the Veteran, the Veteran should be 
scheduled for an appropriate VA examination 
so as to address the following inquiries.  
After a review of the record, to include all 
medical records and lay statements contained 
therein as well as the opinion offered by 
Dr. HJH, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the Veteran's current back 
disorder is related to his military service, 
to include his in-service complaints and 
treatment for back problems.  In doing so, 
the examiner must offer an explanation that 
cannot be based solely on the absence of 
medical records between 1970 and 1978, and 
must take into account the Veteran's lay 
statements relating to back pain during those 
years.  All opinions expressed should be 
accompanied by supporting rationale.  

8.  After all outstanding records have been 
associated with the claims file, return the 
claims file to the VA examiner who conducted 
the January 2009 psychiatric examination.  If 
the January 2009 examiner is not available or 
cannot offer the requested opinion without 
examining the Veteran, the Veteran should be 
scheduled for an appropriate VA examination 
so as to address the following inquiries.  
The examiner is advised that the Veteran is 
not currently service-connected for a mood 
disorder.  After a review of the record, to 
include all medical records and lay 
statements contained therein as well as the 
Veteran's service treatment records that 
reflect a psychiatric evaluation and 
resulting diagnosis of situational 
reaction, depressive, acute, in December 
1969, the examiner should offer an opinion 
as to whether it is at least as likely as not 
that the Veteran's current acquired 
psychiatric disorder is related to his 
military service, to include his in-service 
diagnosis of situational reaction, 
depressive, acute, and/or any additional 
noted symptomatology.  All opinions 
expressed should be accompanied by 
supporting rationale.  

9.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


